Jim Johnson, Associate Justice, dissenting. I do not agree with tbe majority opinion for two reasons. First: Tbe sufficiency of tbe information. A defendant is innocent until proven guilty, and tbe indictment must be tested upon a presumption that tbe defendants have no knowledge of tbe facts charged against them. United States v. Westbrook, 114 F. Supp. 192 (DC Ark.), 42 C.J.S. page 893. To me it appears unreasonable, to say tbe least, to put our stamp of approval on an information such as tbe one in tbis case. An information dealing with manslaughter should be more specific. Tbe reason it should be more specific is because, as far as an information is concerned, there are two distinguishing features between our statutory voluntary and involuntary manslaughter. Where one or both of these features are present tbe law should require tbe information to designate which crime is charged. These features are intent and punishment. In 27 Am. Jur. page 631, it is stated: * ‘ The criminal intent of the accused must be alleged where the criminality of an act depends upon the intent with which it was done, but criminal intent need not be charged unless the statute makes such intent one of the constituent elements of the offense.” In voluntary manslaughter there is intent; in involuntary manslaughter there is none.1  In Hettle v. State, 144 Ark. 564, 222 S. W. 1066, on the question of punishment, this Court said: “If the punishment to be inflicted is greater or less, according to the value of the property, the value must be stated in the indictment, because every indictment, for whatever offense, must set out every fact which the law makes an element in the punishment thereof. ’’2  There is a difference in the punishment of voluntary and involuntary manslaughter in Arkansas. If this information charged the defendant with either of the two crimes it should be involuntary manslaughter. “Without malice” is part of our statutory definition of involuntary manslaughter. This phrase is not found in the statutory definition of voluntary manslaughter. In the instant case, the information resembles a definition of involuntary manslaughter moreso than voluntary manslaughter and the defendant was convicted of voluntary manslaughter, the highest degree possible. Other than this distinguishing feature just mentioned, I don’t think a defendant could tell from this information whether he was charged with killing a man after catching him flagrante delicto or accidentally, while shooting at a target. We can easily say all he has to do is ask for a bill of particulars if he needs to know more about the crime, but this time spent trying to find out the facts of the alleged charge could be better spent preparing the defense of this presumably innocent man. Ark. Stats., § 43-1011, says the indictment will be sufficient if it can be understood therefrom that the act or omission, charged as the offense, is stated with such a degree of certainty, as to enable the court to pronounce judgment on conviction, according to the right of the case. In this case, how could a judge know whether the defendant had been convicted of voluntary manslaughter or involuntary manslaughter ? One might say the jury cured this problem for him by assessing the punishment but what if they had merely returned a guilty verdict with nothing more. What would the defendant be guilty of in that event? I suppose he would be guilty of violating Ark. Stats. § 41-2207, which is the statute the information appears to have been copied from. This statute has no criminal sanction which makes the violation thereof merely a misdemeanor. Second: The bill of particulars. Quoting from the majority opinion: "At any rate, appellant was not precluded from obtaining more specific details. Section 22 also provides: ‘ The state, upon request of the defendant, shall file a bill of particulars, setting out the act or acts on which it relies for conviction. ’ ” Quoting further from the majority opinion in Dr. Leñar’s article: ‘ ‘ ‘ The defendant could, however, in any case in which further information was actually needed, require the state to file a bill of particulars.’ ” (Emphasis supplied). Quoting further from the majority opinion in the case of Mortensen v. State, 214 Ark. 528, 217 S. W. 2d 325. "Without requiring a supplementary bill of particulars, which appellant had the right to ask, he filed a demurrer to the information which alleged that the information and bill of particulars did not state an offense or crime under the statutes of Arkansas.” Quoting further from the majority opinion in the case of Craig v. State, 195 Ark. 925, 114 S. W. 2d 1073: ‘ ‘ Here, the accused did not ask that the state be required to file a bill of particulars. Had he thought it necessary to properly prepare his defense that the names of the other rioters be alleged ... he should have made such a request.” Quoting further from the majority opinion: “Here, if appellant considered the charge vague, and insufficient to apprise him of the nature of the offense, it was only necessary that he file his motion asking that the State be required to file a bill of particulars, but this was not done. ’ ’ And quoting further from the majority opinion: “The bill of particulars was designed to be used in-lieu of numerous, and generally superfluous, allegations in the indictment or information. ’ ’ (Emphasis supplied). The reason I have set out the quotes from each of these authorities is to attempt to show where each of them is in error in their opinion as to the proper use of a bill of particulars. In each of these cases this Court has put the burden on the accused to perfect a criminal charge against himself. In other words, it is evident from reading these cases that this Court considers a bill of particulars as- capable of amending an information or is using it to refuse the defendant his demurrer because he did not ask for a bill of particulars.3 In 27 Am. Jur. page 672, there is this: “A bill of particulars is not an amendment of the indictment, or information, and cannot change the offense charged in the indictment or in any way aid an indictment fundamentally bad. Furthermore, it is not a remedy or cure for an indictment so defective that it charges no offense.” And in State v. Lassotovitch, 162 Md. 147, 159 A. 362, 81 A.L.R. 69, the Court said: “The rule allowing a bill of particulars is for the benefit of the accused. He may, but is not bound to, request it; and if he does not, he is entitled to attack the validity of. the charge as made out by the indictment. To hold otherwise would be to say that no indictment could be attacked by demurrer by an accused, for vagueness or indefiniteness of its allegations, without first demanding a bill of particulars. ’ ’ In my opinion, this Court is denying the accused the opportunity to demur without first asking for a bill of particulars. The people did adopt Initiated Act 3 to modernize our criminal procedure but I do not believe they also intended to do away with a demurrer, which would test the sufficiency of the information in a criminal prosecution. In my opinion, the majority seems to consider this constitutional right of an accused to be apprised of the charge against him as a mere technical right, used often to escape justice. In 42 C.J.S. page 960, there is this: " This right of accused is a substantial right, and not a mere technical or formal right.” If we are to say that an accused cannot attack an information without first requiring a bill of particulars, then we are saying an information can never be held bad for violating the accused’s constitutional right to be informed of the charge against him. The reason for this is that anytime the information is bad the accused can ask for a bill of particulars and if it is still not sufficient he can ask for another and if that is insufficient he should ask for another. How many times does an accused have to ask for a bill of particulars before he can demur to an information? With this reasoning to go on an information would be sufficient if it said: 44John Doe broke the law,” and then we could fill in the rest of it by bills of particulars unless the defendant did not ask for one, in which case he cannot attack the information on the constitutional ground previously mentioned. The Arizona case of State v. Benham, cited by the majority can be distinguished as to the charge because in Arizona the maximum punishment for voluntary manslaughter and involuntary manslaughter is the same, and, as previously stated, this is one reason the information should be more specific. The Arizona case of State v. Chee, cited by the majority, is interesting because of the reasoning used. The Arizona Court said: 44The constitutional guarantee does not in terms or by implication require that the ‘nature and cause of the accusation’ appear in the indictment or information.” At first glance, this appears reasonable, but what is the result? The result is this Court has, by interpretation of one statute, destroyed the purpose of the demurrer statutes. If we can say an accused should ask for a bill of particulars, why couldn’t we also say he should dig up the facts himself before he can demur. This might appear farfetched but it is only a question of degree. What burden do we want to put on the defendant? Where should we stop? The constitution gave us a guidepost, recognized in Anglo Saxon jurisprudence for many years, and in an attempt to simplify our criminal laws and do away with technicalities, this court has done away with the guidepost. For this, and the other reasons heretofore set out, I respectfully dissent.   On the question of intent, compare McGough v. State, 119 Ark. 57, 177 S. W. 398, and Tharp v. State, 99 Ark. 188, 137 S. W. 1097.    Also see 31 C. J. page 734, to the same effect.    There is an annotation “sufficiency of indictment as affected by bill of particulars” in 10 A.L.R. page 982.